United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 28, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-10159
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

LEKEMA JABBAR RAY, also known as Kemo,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 1:04-CR-41-28
                       --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Lekema Jabbar Ray appeals the sentence imposed following the

entry of his guilty plea to a charge of conspiracy to distribute,

possess with intent to distribute, and manufacture more than 50

grams of cocaine base.   Ray was sentenced to 135 months of

imprisonment and five years of supervised release.

     Ray, who was sentenced after the Supreme Court issued its

opinion in United States v. Booker, 543 U.S. 220 (2005), asserts

that because the district court sentenced him within the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-10159
                                  -2-

sentencing guidelines range, the district court treated the

Guidelines as mandatory in violation of Booker.    In addition to

considering the factors contained in 18 U.S.C. § 3553(a),

district courts must consider the applicable sentencing

guidelines range when sentencing defendants in cases that arise

after Booker.    United States v. Mares, 402 F.3d 511, 518-19 (5th

Cir.), cert. denied, 126 S. Ct. 43 (2005).    Further, following

Booker, sentences are reviewed for reasonableness.     Id. at 518.

A sentence within the applicable guidelines range, like Ray’s, is

presumed to be reasonable.     See United States v. Alonzo, 435 F.3d
551, 553-54 (5th Cir. 2006).

     Ray also asserts that this court’s decision in Mares is

erroneous.   Ray’s challenge to Mares is unavailing.    One panel of

this court may not overrule or ignore a prior panel decision.

United States v. Walker, 302 F.3d 322, 325 (5th Cir. 2002).

     Ray further asserts that sentencing him under the belief

that the Guidelines were mandatory constitutes a structural

error.   The record demonstrates that the district court did not

sentence Ray under the belief that the Guidelines were mandatory.

Additionally, a Booker error is not structural error.     United

States v. Malveaux, 411 F.3d 558, 561 n.9 (5th Cir.),

cert. denied, 126 S. Ct. 194 (2005).

     AFFIRMED.